DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 3/12/2021.  Claims 1, 11, and 20 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2015/0338644 to Yasuda (hereinafter Yasuda) in view of U.S. Pat. No. 8,649,079 to Naono (hereinafter Naono).
Regarding claims 1, 11 and 20, Yasuda discloses a MEMS scanner (Figs. 1-3; abstract) comprising: a first flexible arm (piezoelectric actuator 6a is constructed by piezoelectric 1, referenced explicitly in Yasuda, and wDiag a width of the meandering actuator portion that constituted a hypotenuse having leg w1).  As the wDiag is necessarily greater than w1 for a square meandering portion, it is likely that portions of the proximal end of actuators 6a are wider than portions of the actuator 6a at the distal end (i.e. w1).  There is a geometry of the meandering portion that would not make this true, though it does not appear to be a reasonable understanding of that which Yasuda discloses (i.e. a rounded square meandering portion).  As such, it is held that the width requirement in the claimed invention would have been an obvious modification of Yasuda in light of Naono teachings. 
Naono teaches a proximal end of the first flexible arm is wider than the distal end of the first flexible arm (first actuator 20 is wider than second actuator 30, Fig. 1; col. 10, ll. 16-32).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to vary the width of an actuator as taught by Naono with the system as 


    PNG
    media_image1.png
    151
    249
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    185
    media_image2.png
    Greyscale

Regarding claim 20, Yasuda discloses a slow scanner configured to scan in a first direction and a second scanner configured to scan in a second direction perpendicular to the first direction ([0039]).
Regarding claims 2 and 12, Yasuda discloses the MEMS scanner is a non- resonant scanner (“The drive voltages VY1 and VY2 are sinusoidal or saw-tooth-shaped, and the drive Y1 opposite in phase to the drive voltage VY2. For example, the frequency fX of the drive voltages VY1 and VY2 is 60 Hz, much lower than the resonant frequency fr”; [0039]).
Regarding claim 3, Yasuda discloses a thin film of a piezoelectric material on each of the first and second flexible arms (flexible arms Fa with piezoelectric cantilevers 6a, Fig. 1-3).
Regarding claims 4 and 14, Yasuda discloses the first flexible arm is wider (w1>w2; [0059],[0066]) than the second flexible arm (torsion arm 2a, Fig. 1-3).
Regarding claims 5 and 15, Yasuda discloses the first flexible arm is one of a pair of first flexible arms, and the second flexible arm is one of a pair of second flexible arms (Fig. 1-3).
Regarding claims 6 and 16, Yasuda discloses a first arch is formed by the pair of first flexible arms (actuator 6a and 6b, Fig. 1-3) and a first support bar (inner frame 3, Fig. 1-3) connecting the distal ends thereof.
Regarding claims 7 and 17, Yasuda discloses a second arch is formed by the pair of second flexible arms (inner coupling portions 3a and 3b, semi-ring shaped inner piezoelectric actuator 4a, Fig. 1-3) and a second support bar (portion of semi-ring shaped inner piezoelectric actuator near torsion bar 2a and torsion bar 2a, Fig. 1-2) connecting distal ends thereof, and the second flexible arms are connected to the mirror via the second support bar (torsion bar 2a, Fig. 1-2).
Regarding claims 9 and 18, Yasuda discloses a thickness of the first flexible arm is 40 micron ([0083]).
Regarding claim 13, Yasuda discloses applying a voltage to actuate a thin film of a piezoelectric material on each of the first and second flexible arms ([0039]).


Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Naono as applied to claims 1 and 11 above, and further in view of US PG Pub. 2019/0196179 to Sarkar et al. (hereinafter Sarkar).
Regarding claim 8, Yasuda discloses the claimed invention as cited above though does not explicitly disclose: the MEMS scanner is less than 10 mm wide by 10 mm long.
Sarkar discloses the MEMS scanner is less than 10 mm wide by 10 mm long ([0008]). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed scanner dimensions as taught by Sarkar with the system as disclosed by Yasuda.  The motivation would have been to provide “very small package volume” useful “in many applications” ([0008]) which have limited space for accommodating the scanner module.
Regarding claims 10 and 19, Yasuda discloses the claimed invention as cited above though does not explicitly disclose: a maximum mechanical angular displacement (mechanical) of the mirror is 12°.
Sarkar discloses a maximum mechanical angular displacement of the mirror is 12° ([0047]). It is noted that in teaching a maximum mechanical angular displacement of the mirror greater than the claimed angular displacement of 12°, Sarakar necessarily teaches that the structure is capable of being driven at a voltage such that the driven maximum angular displacement (i.e. 12°) is less than the global maximum (i.e. 45°).  This may not be the intent of the claim limitation as Applicant may have intended to limit a global maximum as opposed to a maximum for a particular drive voltage.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed maximum mechanical angular displacement as taught by Sarkar with the system as disclosed by Yasuda.  The motivation would have been to provide sufficient beam scanning abilities in disclosed application ([0005]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While these grounds do not constitute a rejection, the prior art cited as pertinent to the invention address at least a portion of the arguments presented.  Various geometries of actuators and widths of actuator arms are presented as ubiquitous design considerations within the field of endeavor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872